FILED
                                                                    OCTOBER 7, 2021
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                         )         No. 37386-0-III
                                             )
                     Respondent,             )
                                             )
              v.                             )         PUBLISHED OPINION
                                             )
BENJAMIN OROZCO,                             )
                                             )
                     Appellant.              )

       LAWRENCE-BERREY, J. — Benjamin Orozco appeals his convictions for second

degree murder, first degree assault, and second degree unlawful possession of a firearm.

He raises several issues, some with substantial merit. One issue is dispositive and we

generally limit our discussion to that issue. We reverse and remand for a new trial

because one venire juror was excluded from service in violation of Batson v. Kentucky,

476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), and GR 37.

                                         FACTS

       On July 7, 1996, Benjamin Orozco shot Lance Terry and David Eaton. Terry died.

Eaton identified Orozco as the shooter and David Delarosa as a possible accomplice.

       Two days later, the State charged Orozco with one count of second degree murder

of Terry and one count of first degree assault of Eaton. The court found probable cause

and issued an arrest warrant.
No. 37386-0-III
State v. Orozco


       Orozco and Delarosa met up in Walla Walla, then went to Idaho before traveling

to Mexico. They remained in Mexico together. In 1998, Delarosa was arrested and

returned to the United States as a material witness. The State offered him immunity in

exchange for testifying against Orozco, who had not yet been found.

       Pretrial procedure

       On April 22, 2015, the State filed a formal petition for Orozco’s extradition from

Mexico to the United States.1 One year later, he was arrested in Mexico. Mexico

approved the requested extradition for the following charges:

       Count one: Second degree murder of Lance Terry, against
       RCW 9A.32.050(1)(a), Washington State, United States of America.

       Count two: First degree assault on David Eaton, against RCW 9A.36.011,
       Washington State, United States of America.

Clerk’s Papers at 902-03. Orozco unsuccessfully contested extradition in the Mexican

courts and was returned to the United States to face trial.

       The State charged Orozco with second degree murder of Terry and first degree

assault of Eaton. The State amended the information to add a firearm enhancement to

each count. The State later amended to add a third count, second degree unlawful



       1
        The procedural facts related to extradition are found in a lengthy document
prepared by the Mexican State Department.

                                              2
No. 37386-0-III
State v. Orozco


possession of a firearm (UPFA).

       Trial

               Motion to dismiss

       On the first day of trial, the court heard Orozco’s motion to dismiss the firearm

enhancements and the UPFA charge. Orozco’s motion was based on a lengthy document

in Spanish that had yet to be translated. Orozco claimed the document was the

“Extradition Agreement.” Report of Proceedings (RP) at 348. A Washington State

certified interpreter appeared in court and testified that he had read the document but was

uncomfortable translating it because it contained federal-level legal terminology. The

trial court denied Orozco’s motion.

               Voir dire

       We limit our discussion of voir dire to that involving the dispositive issue. The

trial court asked whether any prospective juror knew the prosecutor trying the case.

Eleven venire jurors answered yes, including venire juror 25. The court asked the venire

jury if there was anyone who could not be fair and impartial to both the State and the

defendant. Several people raised their hands. Venire juror 25 did not raise her hand.

Throughout voir dire, neither side individually questioned venire juror 25.




                                             3
No. 37386-0-III
State v. Orozco


       The parties exercised their peremptory challenges. The State challenged six jurors,

including venire juror 25. Orozco challenged five venire jurors. As the court called the

jurors to take their seats in the jury box, there was a pause and the court called counsel to

a sidebar. A discussion ensued but was not placed on the record. The court then

continued calling jurors to take their seats. Once counsel confirmed that the seated jurors

were consistent with their notes, the court excused the venire. The court gave the jurors

their oath, gave a standard introductory instruction, and took a 10 minute recess.

              Batson and GR 37 objections

       The court reconvened after the recess and asked the parties to address Orozco’s

Batson and GR 37 challenges. Orozco’s counsel began:

       Your Honor, for the record, Juror Number 25—and just because it’s not
       going to be apparent on the record—Juror Number 25 appeared to be an
       African American female; the only African American female in the entire
       pool and the State—the State struck the—and she made it up into the first
       12, into the jury box and the State struck the only African American female
       that was on the—in the pool.
               There were no questions asked of her and she didn’t respond to any
       of the questions that were asked by either one of us. So it—on it’s [sic]
       face, it can’t be said that she—that she made any remarks that would give
       the Court or give State’s Counsel any reason to believe that she wasn’t a fit
       juror for this case.
               So we are raising a challenge under Batson and that was codified in
       GR 37, which I think now is a little stricter on its rules. . . .




                                              4
No. 37386-0-III
State v. Orozco


RP at 346. When the defense asked why the State exercised the peremptory, the

following exchange took place:

             [THE STATE]: Your Honor, I’ve prosecuted [venire juror 25] in the
      past for minor crimes—they weren’t anything major; she’s not a felon, but I
      have prosecuted her in the past and also her name has appeared in a number
      of police reports as associating with people that I believe have been
      engaged in criminal activity.
             THE COURT: Okay.
             [THE DEFENSE]: And, Your Honor, we’d still object to her
      removal. Under the Rules—the State didn’t ask her any questions such as
      whether . . . having been prosecuted by the State would in any way bias her
      against our Client. There was no dialogue or reason to believe that such
      interactions would cause a bias to either the State or the Defense.
             . . . [W]e are stating that is not an acceptable reason to have the
      peremptory challenge under Rule GR 37. And even having a close
      relationship with people who’ve been stopped, arrested, or convicted of a
      crime is not a reason to exercise a peremptory under [ ] GR 37. . . . For the
      record, we do believe it’s an improper peremptory under GR 37.
             THE COURT: Actually, based on the State’s response, I accept
      what they’ve said and that will be denied.

RP at 347.

             Verdict and sentencing

      The parties presented their evidence, and the case was argued and submitted to the

jury. The jury found Orozco guilty as charged. It also found that Orozco was armed with

a firearm during the commission of counts 1 and 2. The trial court sentenced Orozco to

435 months of imprisonment followed by 24 months of community supervision.




                                           5
No. 37386-0-III
State v. Orozco


                                         ANALYSIS

       Orozco contends the trial court erred in overruling his Batson and GR 37

objections to the State’s peremptory strike against venire juror 25. We agree.

       Criminal defendants are guaranteed the right to a fair and impartial jury.

U.S. CONST. amend. VI; WASH. CONST. art. I, § 22. Furthermore, prospective jurors

themselves have the constitutional right not to be excluded from serving on a jury due to

discrimination. Powers v. Ohio, 499 U.S. 400, 409, 111 S. Ct. 1364, 113 L. Ed. 2d 411

(1991). During jury selection, parties exercise peremptory challenges—where they strike

jurors for no stated reason—to select jurors they believe will be best for their case. State

v. Lahman, __ Wn. App. 2d __, 488 P.3d 881, 883 (2021). These challenges, while

important, are potentially rife with implicit and explicit bias. Id. at 884.

       Washington has adopted the Batson three-part framework for determining whether

a peremptory challenge was impermissibly racially motivated. State v. Jefferson, 192

Wn.2d 225, 231, 429 P.3d 467 (2018) (plurality opinion). The Batson framework

provides:

       First, the defendant must establish a prima facie case that gives rise to an
       inference of discriminatory purpose. Second, if a prima facie case is made,
       the burden shifts to the prosecutor to provide an adequate, race-neutral
       justification for the strike. Finally, if a race-neutral explanation is provided,
       the court must weigh all relevant circumstances and decide if the strike was
       motivated by racial animus.

                                               6
No. 37386-0-III
State v. Orozco


City of Seattle v. Erickson, 188 Wn.2d 721, 726-27, 398 P.3d 1124 (2017) (citations and

internal quotation marks omitted). “Though the United States Supreme Court provided

this framework, it left the states to establish rules for the ‘particular procedures to be

followed upon a defendant’s timely objection to a prosecutor’s challenges.’” Id. at 727

(quoting Batson, 476 U.S. at 99).

        In recent years, the Washington Supreme Court has established rules to better meet

the goals of ending racial discrimination in jury selection. In Erickson, the court adopted

a bright-line rule for the first step in Batson: “the trial court must recognize a prima facie

case of discriminatory purpose when the sole member of a racially cognizable group has

been struck from the jury.” Id. at 734. In Jefferson, the court modified the third step in

Batson to incorporate GR 37, effective April 24, 2018. 192 Wn.2d at 244-45; see also

State v. Berhe, 193 Wn.2d 647, 664-65, 444 P.3d 1172 (2019) (discussing Supreme

Court’s adoption of GR 37). We review the third step of Batson and the application of

GR 37

de novo. Jefferson, 192 Wn.2d at 250; State v. Omar, 12 Wn. App. 2d 747, 750-51, 460

P.3d 225, review denied, 196 Wn.2d 1016, 475 P.3d 164 (2020); State v. Listoe, 15 Wn.

App. 2d 308, 321, 475 P.3d 534 (2020).




                                               7
No. 37386-0-III
State v. Orozco


       Under GR 37, a party or the court may object to the use of a peremptory challenge

based on improper bias. GR 37(c). Upon objection, a discussion must be held outside the

presence of the jury where the party exercising the challenge articulates its reasons for

doing so. GR 37(d).2 The court then evaluates the proffered justification in light of the

totality of the circumstances. GR 37(e). “If the court determines that an objective

observer could view race or ethnicity as a factor in the use of the peremptory challenge,

then the peremptory challenge shall be denied.” Id. The court need not find purposeful

discrimination to deny a peremptory challenge. Id. In making this determination, the

court may consider the following, nonexclusive factors:

               (i) the number and types of Questions posed to the prospective
       juror, which may include consideration of whether the party exercising the
       peremptory challenge failed to Question the prospective juror about the
       alleged concern . . . ;
               (ii) whether the party exercising the peremptory challenge asked
       significantly more Questions or different Questions of the potential
       juror . . . ;
               (iii) whether other prospective jurors provided similar answers but
       were not the subject of a peremptory challenge by that party;
               (iv) whether a reason might be disproportionately associated with a
       race or ethnicity; and


       2
        GR 37 generally requires an objection to be made before the potential juror is
excused. It is unclear from the record whether the objection was timely. We note there
was a sidebar discussion before the venire was released. The record does not show what
was discussed. Regardless, the State does not argue that Orozco’s GR 37 objection was
untimely.

                                             8
No. 37386-0-III
State v. Orozco


              (v) whether the party has used peremptory challenges
       disproportionately against a given race or ethnicity, in the present case or in
       past cases.

GR 37(g). The rule provides seven presumptively invalid reasons that have been

historically associated with improper discrimination in jury selection, including “having

prior contact with law enforcement officers” and “having a close relationship with people

who have been stopped, arrested, or convicted of a crime.” GR 37(h)(i), (iii).

       Application of Washington’s Batson test

       We first address the State’s argument that the record does not show venire juror 25

was a person of color. It argues that because venire juror 25 did not self-identify as Black

and because neither party nor the court asked her, we cannot know or assume her race. Its

position is essentially that defense counsel’s observations alone cannot support a GR 37

violation. But we recently noted that GR 37 is not about self-identification; it is evaluated

from the viewpoint of an objective observer. See Lahman, 488 P.3d at 885 n.6 (“We

emphasize that GR 37 has to do with appearances, not with whether a juror actually

identifies with a racial or ethnic minority group.”).

       If the prosecutor thought venire juror 25 did not appear to be a person of color, the

most reasonable response would have been to say so during the GR 37 discussion.

Further, the trial court could have questioned the objection for that reason. On appeal,


                                              9
No. 37386-0-III
State v. Orozco


Orozco supplemented the record with declarations from both of his trial attorneys that

state that the State struck the only person of color from the jury pool. While it would

have been helpful for the trial court to make a record about the apparent racial and ethnic

makeup of the jury panel to better facilitate review, the circumstances here give rise to a

reasonable inference that an objective observer could have perceived venire juror 25 to be

a person of color. We now turn to application of Washington’s three-part Batson test.

       First, venire juror 25 was the only Black person in the jury pool.3 Striking the only

member of a racially cognizable group establishes a prima facie case of discriminatory

purpose. Erickson, 188 Wn.2d at 734.

       Second, the State failed to provide a race-neutral justification for the strike. The

prosecutor explained he had prosecuted venire juror 25 for “minor crimes . . . and also her

name has appeared in a number of police reports as associating with people that I believe

have been engaged in criminal activity.” RP at 347. Personally prosecuting a prospective

juror for minor crimes is a race-neutral justification that supports a prosecutor’s decision

to remove that person from the jury. But the prosecutor combined this race-neutral

justification with a presumptively invalid one. Recognizing venire juror 25 from multiple


       3
         At trial, defense counsel remarked that venire juror 25 was the only Black
female. In later declarations, both defense counsel state that venire juror 25 was the only
Black person in the venire pool.

                                             10
No. 37386-0-III
State v. Orozco


police reports indicates she has “prior contact with law enforcement officers” and “a close

relationship with people who have been stopped, arrested, or convicted of a crime.”

GR 37(h)(i), (iii). These reasons are historically associated with improper racial

discrimination in jury selection. Combining a race-neutral justification with a

presumptively invalid one is not “race neutral.” We conclude that the State failed to rebut

the presumption that its peremptory strike was not for a discriminatory purpose.

       Third, a de novo review of the record persuades us that an objective observer could

view race as a factor in the use of the prosecutor’s peremptory strike. Venire juror 25

indicated she could be fair and impartial to both sides. The prosecutor’s assumption to

the contrary is problematic here, given that venire juror 25 was the sole member of a

racially cognizable group.

       We are not suggesting that a prosecutor is precluded from using a peremptory

challenge on a person of color they have previously prosecuted. A prosecutor may

question all venire persons who know them and ask appropriate questions to search for

improper bias. If some bias is shown—although insufficient to remove for cause—a trial

judge would be in a stronger position to deny a challenge to a peremptory strike.

       A trial judge must view the use of a peremptory strike on a member of a racially

cognizable group with “skepticism and considerable caution.” Lahman, 488 P.3d at 886.


                                            11
No. 37386-0-111
State v. Orozco


This is especially so if the strike is used to remove the sole member of a racially

cognizable group. We conclude that the State violated Batson and GR 37 by striking the

only Black person during voir dire and providing a presumptively invalid justification for

doing do. The remedy is a new trial. Listoe, 15 Wn. App. 2d at 329; Lahman, 488 P .3d at

884.

       Reversed and remanded. 4


                                           Lawrence-Berrey, J.
I CONCUR:




       4
          In the interest of judicial economy, we sometimes address issues beyond the
dispositive issue if their resolution will be helpful to the trial court. Philadelphia II v.
Gregoire, 128 Wn.2d 707, 716, 911 P.2d 389 (1996). Orozco claims he received
ineffective assistance of counsel because his trial counsel failed to translate the lengthy
Spanish document into English so the trial court could properly rule on his motion to
dismiss the enhancements and the new count. We decline to reach the ineffective
assistance of counsel claim because this will not assist the trial court on remand. We
nevertheless address a legal issue associated with that claim-the rule of specialty.
Correctly understanding this rule will assist the trial court on remand.
        The rule of specialty prohibits a requesting country from prosecuting an extradited
defendant for crimes other than those for which the rendering country explicitly granted
extradition. State v. French, 157 Wn.2d 593, 607 n.6, 141 P.3d 54 (2006); State v. Pang,
132 Wn.2d 852, 902, 940 P.2d 1293 (1997). By promising to honor another country's
limitations on prosecutions, we better protect our own citizens in prosecutions abroad.
United States v. Andonian, 29 F.3d 1432, 1435 (9th Cir. 1994).

                                             12
                                      No. 37386-0-111

       PENNELL,   C.J. (concurring)-Ajury convicted Benjamin Orozco of horrific

acts of violence. We reverse his convictions for reasons not related to guilt, but to the

integrity of the trial process. Future litigants would be well advised to think carefully

about the scope of GR 3 7 before exercising peremptory strikes at trial.

       The prosecutor's stated reason for striking venire juror 25 was about as compelling

as one can get outside of a challenge for cause. It is not hard to understand why an

attorney would not want a prior adversarial party to sit as a juror. Even when a

controversy is minor, there are often hard feelings that are uncomfortable to disclose.

In addition, apart from potential acrimony, an attorney will often have legitimate reasons

to not want an acquaintance to sit on a jury panel. Jurors need to be focused on the

argument and evidence before them. The existence of a past relationship raises the risk of

unnecessary distractions. An attorney need not conduct any individual questioning to

come to the reasonable conclusion that an acquaintance is not someone who would make

a good juror. This is the classic scenario for a peremptory strike.

       But as sympathetic as I am to the prosecutor's stated reason for this strike, I cannot

disagree with the majority's ultimate disposition. Our general rule on jury selection asks

whether "an" objective observer "could" view race or ethnicity as "a" factor in the use of

the peremptory strike. GR 37(e). This is an incredibly broad standard. An objective

observer, especially one who has experienced life as a person of color, easily "could"

conclude race was "a" factor in the use of a peremptory strike against venire juror 25.
No. 37386-0-111
State v. Orozco (Concurrence)


When explaining his reasons for the strike, the State's prosecutor mentioned not only the

prior criminal cases against venire juror 25, but also the fact that venire juror 25's name

had come up in some police reports. No citation to authority is necessary to support the

claim that people of color are disproportionately targeted by the criminal justice system. 1

Could race have been a factor in causing venire juror 25 to have run-ins with police that

were documented in police reports? Undoubtedly. Given this fact, race certainly could

have played a role leading up to the prosecutor's strike of venire juror 25 and could have

been viewed as such by an objective observer. The requirements for GR 37 were met.

       GR 3 7 is a broad rule that requires attorneys and judges to fundamentally change

their perspectives on peremptory challenges. There may be limited circumstances where

a peremptory strike against a person of color will be upheld. But they are likely rare,

especially when the race or ethnicity of a challenged juror is not otherwise represented

in the jury venire. If a for-cause challenge cannot be sustained, counsel would be well

advised to exercise restraint and accept the juror onto the panel.




                                              Pennell, C .J.


       1 Yet  such citations can easily be given. See WASH. STATE SUPREME COURT
GENDER & JUSTICE COMM'N, 2021 GENDER JUSTICE STUDY (2021 ),
https://www.courts.wa.gov/?fa=home.sub&org=gjc&page=studyReport&layout=2&pare
nt=study; RESEARCH WORKING GRP., TASK FORCE 2.0, RACE AND WASHINGTON'S
CRIMINAL JUSTICE SYSTEM: 2021 REPORT TO THE WASHINGTON SUPREME COURT
(2021 ), https://digitalcommons.law.seattleu.edu/korematsu_ center/116.

                                              2